Citation Nr: 1526929	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a benefits payment rate in excess of 40 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel










INTRODUCTION

The Veteran served on active duty from January 1985 to April 1988, and from February 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran's aggregate length of qualifying active service after September 10, 2001 is less than six months.

2. The Veteran was not discharged from a period of active service due to service-connected disability.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 40 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are not satisfied.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2014) (setting forth VA's duties to notify and assist under the VCAA with respect to vocational rehabilitation and education claims submitted on or after August 5, 2009). 

Because the outcome of this appeal turns solely on the application of law rather to facts that are not in dispute, and because no further notice or development could possibly result in a favorable determination, VA's duties to notify and assist are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 21.1032(d) (providing, in pertinent part, that VA will refrain from or discontinue providing assistance when the claimant is ineligible for the benefit sought because of lack of qualifying service, or other lack of legal eligibility, or when the application requests a benefit to which the claimant is not entitled as a matter of law).  


II. Analysis

The Veteran argues that he is entitled to Chapter 33 educational assistance benefits at the 100 percent rate because he had active service for a continuous period greater than 30 days after September 20, 2001, and was discharged due to a service-connected disability.  As will be explained below, although he was discharged from his enlistment with the Air National Guard of South Carolina due to physical disqualification, presumably from service-connected disability, he was not discharged from a period of active service based on such disability, and does not otherwise meet the length of service requirements for Chapter 33 benefits at a rate greater than 40 percent. 

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a). 

A veteran is also eligible for Chapter 33 education benefits if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

For purposes of entitlement to educational assistance under chapter 33, "active duty" is defined as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), (d), (g), 12302, 12304.  38 C.F.R. § 21.9505.  Active duty does not include, among other things, full time National Guard Duty under 32 U.S.C. orders, or any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve.  Id.; see also 38 U.S.C.A. § 3301.  

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).  In order to qualify for a percentage of 50 percent or higher based on length of service, a claimant must have had at least six months of active service after September 10, 2001.  

The Veteran had less than six months of qualifying active service after September 10, 2001.  His DD 214 shows active duty service from February 2003 to June 2003, or about four months, when he was activated pursuant to 10 U.S.C. § 12302.  See 38 C.F.R. § 21.9505.  His enlistment with the National Guard, including any active duty or inactive duty training periods pursuant to 32 U.S.C. orders, does not otherwise qualify as active service for Chapter 33 benefits purposes.  See 38 C.F.R. § 21.9505.  Thus, he does not meet the criteria for a percentage amount in excess of 40 percent based on length of qualifying service after September 10, 2001.  

Entitlement to Chapter 33 benefits at the 100 percent rate may also be established when a claimant has served for at least 30 continuous days, and is discharged due to service-connected disability.  38 C.F.R. § 21.9640.  These criteria are not satisfied.  A National Guard Bureau Report of Separation and Record of Service (NGB Form 22) reflects that he was enlisted with the Air National Guard from July 2001 to September 2005.  He was discharged based on physical disqualification pursuant to Air Force Instruction (AFI) 36-3209.  While the Veteran was discharged from his enlistment with the National Guard based on physical disqualification, his enlistment was not a period of active duty service as defined in section 38 C.F.R. § 21.9505.  Thus, this discharge does not satisfy the requirements of § 21.9640 for Chapter 33 benefits at the 100 percent rate. 

The DD 214 for the Veteran's period of active service from February 2003 to June 2003 shows that he was released due to demobilization, and thus this period does not satisfy the criteria for Chapter 33 benefits at the 100 percent rate based on a discharge due to service-connected disability. 

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In sum, entitlement to Post 9/11 GI Bill educational assistance under Chapter 33 in excess of the 40 percent rate must be denied.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  Because the claim is denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to an educational assistance benefits rate in excess of 40 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


